DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 30th, 2022, has been entered. 
Upon entrance of the Amendment, claims 12 and 17 were amended, claims 18-21 were added, and claim 14 was cancelled. Claims 1-13 and 15-21 are currently pending.
Reasons for Allowance
Claims 1-13 and 15-21 are allowed. The following is an examiner' s statement of reasons for allowance:
Claims 1-11 were indicated allowable in the previous Office Action. The reasons for allowance of claims 1-11 were also indicated in the previous Office Action.
Claim 12 has been amended to include the features of former allowable claim 14. The reasons for allowance of former claim 14 were indicated in the previous Office Action.
Claim 17 was indicated allowable if to be amended to include the features similar to the limitations of former claim 14. The claim has been amended as recommended. Accordingly, claim 17 is allowable.
Newly added claim 18 is former claim 15 rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of claim 15 were indicated in the previous Office Action.
Claims 13, 15-16, and 19-21 are dependent from allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828